     Case: 1:20-cr-00080 Document #: 3 Filed: 02/06/20 Page 1 of 1 PageID #:16




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES OF AMERICA
                                           No. 20 CR 080
             v.
                                           Judge Gary S. Feinerman
CARTER BRETT

                          NOTICE OF DESIGNATION

      Please take notice that the undersigned attorney is designated as counsel for

the United States of America in this matter. Previously designated attorneys for the

government will continue to represent the United States in this matter.



                                      Respectfully submitted,


                                By:
                                      DANIEL W. GLAD
                                      Assistant Chief
                                      U.S. Department of Justice,
                                      Antitrust Division
                                      209 South LaSalle Street, Suite 600
                                      Chicago, Illinois 60604
                                      +1.312.754.3925
                                      daniel.glad@usdoj.gov
